DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo (US 2003/0179256).
Regarding to claims 1, 8-9:
Endo discloses a liquid discharge apparatus, comprising: 
              a head configured to discharge liquid in a plurality of times of scanning (FIG. 1 shows the printhead 61-66 moving across the printing medium P for printing purpose. Paragraph [0088]: The test pattern is formed by forward-pass and return-pass in step S6, FIG. 9); 
              a sensor configured to measure a density of a region formed with the liquid discharged in first scanning among the plurality of times of scanning (FIG. 1, element 29 and paragraph [0172]. FIG. 9, step S8: Detect density of the sub-patterns P1-P11 (FIG. 8A) formed in the forward-pass);
              a motor configured to move a measurement position at which the sensor performs measurement (FIG. 1: Means for moving the carriage 31 carrying the sensor 29 across the printing medium); and 
FIG. 9, step S14: Change correction amount of return pass by altering the ejection timing in the return pass in consideration the position of the sub-pattern(s) having a peak density (paragraph [0175])).
Regarding to claims 5-7: wherein the control circuitry is configured to correct a size of the liquid to be discharged from the head (FIG. 20 shows the waveforms associating with different size of ink drops to form small dot, medium dot, or large dot for the correction pattern (FIG. 27)), wherein the control circuitry is configured to correct a solid portion having an area equal to or larger than a predetermined value in the image (FIG. 27: The area formed by the correction pattern reads on the solid portion), and wherein the control circuitry is configured to calculate a relationship between the density and the measurement position (FIG. 8A-B show the relationship of the measured density (dark/light) associating with the position of the sub-patterns P1-P11).
Allowable Subject Matter
2.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 2: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the head is configured to discharge the liquid to form an image with the liquid, and the control circuitry is configured to generate an expected value of a color of the image, calculate a deviation amount between the density and the expected value, based on the density and the measurement position, and correct the deviation amount before formation of the image is completed by discharge of the head in the second scanning is neither disclosed nor taught by the cited prior art of record, alone or in combination.

			    CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853